DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS61-109816U.
 	JPS61-109816U discloses an on-vehicle air conditioner comprising: a suction port 4 disposed on a ceiling portion of a vehicle cabin to suction air within 5the vehicle cabin (Fig. 2); a discharge port 6 disposed at an upper end of an opening portion (Fig. 1, not numbered, door or window of the vehicle is considered as opening portion) located on a wall face of a vehicle to discharge air downward (see air flow arrow in Figs. 1-2); and a duct (see reproduced Fig. 2 below), configured to guide air suctioned by the suction port 4 to the discharge port 6; 10a plurality .  

    PNG
    media_image1.png
    616
    764
    media_image1.png
    Greyscale

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blereau et al. (EP 0014777A1).
 	Blereau et al. discloses an on-vehicle air conditioner comprising: a suction port (not numbered, Fig. 4, between 29) disposed on a ceiling portion of a vehicle cabin to suction air within 5the vehicle cabin (see air flow arrow in Fig. 4); a discharge port 26 disposed at an upper end of an opening portion (Figs. 1,4,  not numbered, door or window of the vehicle is considered as opening portion) located on a wall face of a vehicle to discharge air P4 downward (see air flow arrow in Figs. 1, 4); and a duct 1, 2 (Figs. 1, 4), configured to guide air suctioned by the suction port to the discharge port 26 (Figs. 1, 4, paragraph [0019]); 10a plurality of blast ports (Fig. 1, not numbered, where P5 exit the duct),  configured to discharge air P5 along a floor surface of the vehicle cabin toward a center of the vehicle cabin (Fig. 4).  Wherein the discharge port 26 is disposed on the ceiling portion at a location further inward in 20a vehicle width direction with respect to the door opening portion (Figs. 1, 4), and the air is discharged from the discharge port obliquely such that the air goes further outward as the air proceeds further downward to reach ends of a floor surface in the vehicle width direction (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JPS61-109816U or Blereau et al. (EP 0014777A1) in view of Shinji (JP 08-048151 A).
 	The on-vehicle air conditioner of JPS61-109816U or Blereau et al. as above includes all that is recited in claim 6 except for the on-vehicle air conditioner further comprising: an air-conditioning controller configured to control suction and discharge of air, the air-conditioning controller being capable of receiving an open/close signal for the opening portion, to allow . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JPS61-109816U in view of Blereau et al. (EP 0014777A1).
 	For claim 7, JPS61-109816U further discloses the discharge port 6 is disposed on the ceiling portion at a location further inward in a vehicle width direction with respect to the door opening portion (Figs. 1-2). The on-vehicle air conditioner of JPS61-109816U as above includes all that is recited in claim 7 except for the air is discharged from the discharge port obliquely such that the air goes further outward as the air proceeds further downward to reach ends of a .

Allowable Subject Matter
Claims 2, 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakurai et al. (US 2020/0171915A1) discloses a vehicle cabin airflow forming device with ceiling suction ports and discharge ports discharge air from the discharge port obliquely. Anderson et al. (US 3,763,761) discloses a vehicle heating and cooling mechanism comprising . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762